Title: From James Madison to Rufus King, 17 October 1803
From: Madison, James
To: King, Rufus


Sir
Dept. of State Ocr. 17. 1803
I have recd and communicated to the President your letter of the 11th. instant.
Although the policy adopted by the U. States, neutralizes, of course, their relation to such projects as that disclosed in the extracts copied into your letter, information concerning them may often be of use; and in the present case particularly is so interesting, that the President wishes you to know, that your communication of it is highly acceptable. Your wish that it may be regarded as confidential is entirely proper, and will be strictly observed. With great respect & esteem I remain sir Yr. mo: Obedt. hble sert
 

   
   RC (NHi: Rufus King Papers). Docketed by King as received 20 Oct.; signature clipped.


